Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 05/12/2021 has been entered. Claims 1-22 are pending. Claims 1-4 and 14-18 are currently under consideration. Claims 5-13 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2020.

Withdrawn Objections and/or Rejections
The rejections of claims 1-4, 14, and 16-18 under 35 U.S.C. 112(b) are withdrawn in view of the amended claim.

The rejection of claims 3-4 under 35 U.S.C. 112(d) is withdrawn in view of the amended claims.

The rejection of claim 15 under 35 U.S.C. 102 (a)(1) as being anticipated by Cheng et al. (Human Vaccines & Immunotherapeutics 12:1799-1801, 2012) is withdrawn in view of amended claim 15.


The rejection of claim 18 under 35 U.S.C. 103(a) as being unpatentable over Cheng et al. (Human Vaccines & Immunotherapeutics 12:1799-1801, 2012), Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008), WO 2013/076580 (PCT Pub. Date: May 30, 2013) and Wolf et al (Infect Immun. 76(4): 1476–1484, 2008), and further in view of US 8,828,391 B2 (Date of Patent: Sep. 9, 2014) is withdrawn in view of amended claim 16, from which claim 18 depends.

The objection to claim 2 is withdrawn in view of the amended claim. 

Information Disclosure Statement
The information disclosure statement filed on 05/12/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(ii). Claims 1-4 and 14-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-6, 23, 24, and 26 of co-pending application 15/073,021. Applicant requests that the rejection be held in abeyance. 

Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 15-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. The basis for the rejection is set forth in the office action mailed on 11/12/2021.  

Response to Applicant’s argument 
Applicant argues that claim 15 is amended to recite an EGF immunogenic protein which is 95% identical to SEO ID NO: 20" and claim 18 is amended to recite a particular TKI. Applicant argues that the rejection is overcome by specifying the structure of the EGF immunogenic protein and enumerating a Markush group of species of TKIs, respectively.
nd paragraph on page 5 to the second paragraph of page 6). As an additional note, amended claim is drawn to a method of treating NSCLC in a subject comprising administering to the subject an EGF immunogenic protein which is 95% identical to SEQ ID NO: 20. The specification discloses that the anti-EGF vaccine comprises a recombinant EGF combined with Montanide adjuvant (page 42, Example 42). The recombinant EGF comprises the amino acid sequence of SEQ ID NO: 20 (page 44). The specification does not show that administering a recombinant EGF alone yielded an anti-EGF antibody in a subject and that administering a recombinant EGF variant of the amino acid sequence of SEQ ID NO: 20 yielded an anti-EGF antibody that can be used to treat a subject with NSCLC. Applicant is requested to address these issues.


Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Mol. Cancer Ther. 7(3):607–615, 2008) or US 8,828,391 B2 (Date of Patent: Sep. 9, 2014) in view of Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008).

Applicant argues that Kim et al and US 8,828,391 B2 do not teach administering to a patient in need of such treatment a regimen which combines administration of a tyrosine kinase inhibitor (TKI) with administration of a recombinant protein comprising a full length, or portion thereof, of an epidermal growth factor (EGF) polypeptide to generate active immunization targeting EGF as presently claimed. Applicant argues that Vinageras et al. teach that vaccination with an epidermal growth factor (EGF)-based cancer vaccine improve survival in advanced non-small-cell lung cancer patients. Vinageras et al. do not provide teachings that would suggest such vaccination should be combined with treatment with the TKI,

Applicant’s argument has been fully considered but is not deemed to be persuasive because this is a 103(a) rejection based upon the combined teachings of the cited publications. In view of the teachings of the cited publications, it would have been obvious for one skilled in the art to administer a combination of a TKI and an EGF vaccine comprising an EGF immunoigenic protein to treat NSCLC patients with a reasonable expectation of success. One would have been motivated to do so because Kim et al teach that a combination of lapatinib and cetuximab overcomes gefitinib-resistance in NSCLC cells and that a combination of gefitinib and cetuximab may be used to treat patients with 

Furthermore, since Vinageras et al. teach a method of treating NSCLC in a patient comprising administering to the patient an EGF vaccine comprising an EGF immunogenic protein, it would have been obvious for one skilled in the art to administer a combination of a TKI  and an EGF vaccine comprising an EGF immunoigenic protein to treat NSCLC patients with a reasonable expectation of success because a combination of an EGF vaccine with a TKI, which is known in the art to be useful for treating NSCLC patients, would have been expected to work for the same purpose by one of skill in the art.

Conclusion
No claims are allowed.


Advisory Information 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 4, 2021